Exhibit 10.15

 

AGREEMENT

 

By and Between

 

HIGHWOODS REALTY LIMITED PARTNERSHIP,

A North Carolina Limited Partnership

 

and

 

JOHN L. TURNER, SR. and

ROBERT GOLDMAN,

 

and

 

Allman Spry Leggett & Crumpler, P.A.

 

as Escrow Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

AGREEMENT TO MAKE PARTNERSHIP DISTRIBUTION

   1

DESCRIPTION OF SUBJECT PROPERTY

   1

REDUCTION OF THE DISTRIBUTEES’ CAPITAL INTEREST IN HIGHWOODS

   3

Binder Deposit and Escrow Agent’s Duties and Rights

   3

ACTIONS PENDING CLOSING

   6

Survey and Plans

   6

Initial Delivery of Documentation

   7

Access to the Property

   7

Matters of Title

   7

Environmental Assessments

   7

Investigation Rights

   8

Termination Rights: Review Period

   9

ADDITIONAL AGREEMENTS OF THE PARTIES

   10

Title to the Property

   10

Permitted Exceptions

   11

Representations and Warranties of Seller

   11

Representations and Warranties of Buyer

   18

Maintenance of the Property

   20

Risk of Loss; Damage or Destruction; Condemnation

   20

No Transfer of Personal Property

   21

Compliance With Legal Requirements

   21

Delivery of Notices

   22

CONDITIONS PRECEDENT TO CLOSING

   22

Buyer’s Conditions

   22

Seller’s Conditions.

   25

CLOSING

   26

Date

   26

Seller’s Closing Documents

   26

Buyer’s Closing Documents

   27

Closing Costs

   28

Closing Adjustments

   28

Taxes

   28

Utilities

   29

Rents

   29

Calculations

   30

Prepaids

   30

Service Agreement Payments

   30

Settlement After Closing

   30

Leasing Commissions

   31

Tenant Improvements

   31

Equitable Adjustments

   32

DEFAULT AND REMEDIES

   32

OTHER PROVISIONS

   33

Counterparts

   33

 

i



--------------------------------------------------------------------------------

Entire Agreement

   33

Construction

   33

Applicable Law

   33

Severability

   33

Waiver of Covenants, Conditions and Remedies

   33

Exhibits

   33

Amendment

   33

Relationship of Parties

   34

Assignment

   34

Further Acts

   34

No Recording; Actions to Clear Title

   34

Broker Commissions

   34

Notices

   35

Press Releases

   36

Definition of Agreement Date

   36

Exhibit A - Property Description

    

Exhibit B - Personal Property

    

Exhibit B-1 - Excluded Personal Property

    

Exhibit C - Leases

    

Exhibit C-1 - Service Maintenance Contracts

    

Exhibit D – Permitted Exceptions

    

Exhibit E – Tenant Estoppel Certificate

    

Exhibit F - Form of Assignment of Leases

    

 

ii



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

 

AGREEMENT

 

COUNTY OF FORSYTH

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 28th day of
January, 2005, by and between HIGHWOODS REALTY LIMITED PARTNERSHIP, a North
Carolina Limited Partnership (“Highwoods”) and JOHN L. TURNER, SR. and ROBERT
GOLDMAN, (the “Distributees”) and Allman Spry Leggett & Crumpler, P.A. (“Escrow
Agent”).

 

WITNESSETH :

 

WHEREAS, the Distributees are limited partners in Highwoods and the Distributees
and Highwoods have agreed that Highwoods will make a current “in-kind”
distribution of property to the Distributees in reduction of the Distributees’
capital interest in Highwoods. It is intended that Highwoods’ distribution of
property to the Distributees will be a non-taxable distribution of property
pursuant to Section 731(a) of the Internal Code 1986 as amended.

 

WHEREAS, Highwoods and the Distributees desire to enter into this Agreement to
incorporate all prior negotiations and dealings of the parties with respect to
the transaction contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the payment of earnest money, and other good and valuable
consideration, receipt of which is hereby acknowledged by Highwoods, the parties
hereto agree as follows:

 

1. AGREEMENT TO MAKE PARTNERSHIP DISTRIBUTION. Highwoods agrees to distribute,
assign and convey to the Distributees, and the Distributees agree to accept such
distribution and conveyance from Highwoods, of all that Property as defined and
described in Section 2 hereof. The distribution by Highwoods to each Distributee
as described above shall consist of a fifty percent (50%) undivided interest in
the Land, as defined below, as tenant in common with the other Distributee and a
fifty percent (50%) interest in all of the remaining Property not constituting
real estate.

 

2. DESCRIPTION OF SUBJECT PROPERTY. The property owned by Highwoods which is the
subject of this Agreement is as follows:

 

(a) that tract containing approximately 14.2247 acres of land and being
described on Exhibit A (attached hereto and incorporated herein by reference),
together with all right-of-ways and easements appurtenant thereto (said tract
being commonly known as 3928 Westpoint Boulevard, Winston-Salem, North Carolina
and being hereinafter referred to as the “Land”).

 

(b) All of Highwoods’ right, title and interest in and to all rights,
privileges, and easements appurtenant to the Land, including all water rights,
rights-of-way, roadways, parking areas, roadbeds, alleyways and reversions or
other appurtenances used in connection with the beneficial use of the Land.

 

1



--------------------------------------------------------------------------------

(c) All improvements, buildings, structures, related amenities and fixtures
located on the Land and owned by Highwoods including, without limitation, that
warehouse building containing approximately 240,879000 square feet (hereinafter
referred to as the “Building”), any and all other buildings, structures and
amenities currently located on the Land, all fixtures, apparatus, equipment,
vaults, machinery and built-in appliances used in connection with the operation
and occupancy of the Land such as heating and air conditioning systems,
electrical systems, plumbing systems, sprinkler and other fire protection and
life safety systems, refrigeration, ventilation, or other facilities or services
on the Land (all of which are together hereinafter called the “Improvements”).

 

(d) Except as hereinafter set forth, all personal property to be described on
Exhibit B pursuant to Section 4(b) hereof located on or in or used exclusively
in connection with the Land and Improvements and owned by Highwoods and used or
usable in the operation of the Property (as defined below) including, without
limitation, fittings, appliances, shades, furniture, furnishings, and other
furnishings or items of personal property used or usable in connection with the
Building’s HVAC systems, but excluding all personal property located on the Land
or in the Building owned by the tenant thereof or contractors who provide
service to the Building or is not otherwise owned by Highwoods (hereinafter
called the “Personal Property”). Notwithstanding the above, the Personal
Property being purchased hereby shall not include those items of Personal
Property described on Exhibit B-1, attached hereto and incorporated herein by
reference. After the date of this Agreement, Highwoods shall not remove any
Personal Property from the Building, Land or Improvements without the prior
written consent of The Distributees.

 

(e) All of Highwoods’ interest, if any, in the intangible property now or
hereafter owned by Highwoods and used or usable in connection with the Property,
Land, Improvements or Personal Property, that lease of the Building set forth on
Exhibit C (the “Lease”), ground leases, subleases, prepaid rent, security
deposits, contract rights, escrow deposits, utility agreements, guaranties,
warranties, zoning rights or other rights related to the ownership of or use and
operation of said Property, but excluding the rights to use the trade style name
Highwoods Properties, and derivations thereof and any other trademarks used in
connection therewith. A list of the service, maintenance and/or management
contracts affecting or relating to the Property (the “Service Contracts”), some
of which The Distributees may agree to assume prior to Closing, and all
guaranties and warranties relating to the Property which are assignable together
with a description of all pertinent terms and provisions of such Service
Contracts, guaranties and warranties shall be set forth in Exhibit C-1 and
attached hereto prior to Closing. All Service Contracts that are not assumed by
The Distributees shall be terminated at or before Closing.

 

All of the items of property described in Subsections (a), (b), (c), (d) and (e)
above are hereinafter collectively called the “Property.”

 

It is hereby acknowledged by the Distributees that Highwoods shall not convey to
the Distributees claims relating to any real property tax refunds or rebates for
periods occurring

 

2



--------------------------------------------------------------------------------

prior to Closing, (as hereinafter defined), existing insurance claims and any
existing claims against the Tenant or former tenants of the Property related to
claims or causes of actions which arise prior to the Closing Date, which claims
shall be reserved by Highwoods.

 

3. REDUCTION OF THE DISTRIBUTEES’ CAPITAL INTEREST IN HIGHWOODS.

 

Subject to the terms and conditions of this Agreement, the Distributees agree
that their capital interest in Highwoods shall be reduced by Three Million One
Hundred Twelve Thousand Five Hundred and No/100 Dollars ($3,112,500) each, that
is Six Million Two Hundred Twenty-Five Thousand and No/100 Dollars ($6,225,000)
in the aggregate, (subject to prorations and adjustments as described herein) as
the result of the distribution of the Property by Highwoods to the Distributees.
This reduction in each Distributees’ capital interest in Highwoods shall occur
by the redemption from each Distributee of that number of partnership units
owned by each Distributee in Highwoods (the “Partnership Units”) determined by
dividing $3,112,500 by the average of the closing prices of the common stock of
Highwoods Properties, Inc. (Highwoods’ general partner) as listed on the New
York Stock Exchange on the ten (10) business days immediately preceding the date
of the Closing of the transaction contemplated by this Agreement.

 

(a) Binder Deposit and Escrow Agent’s Duties and Rights. Within five (5)
business days after the full execution of this Agreement, the Distributees shall
pay and deliver to the Escrow Agent in United States currency the sum of Forty
Thousand and No/100 Dollars ($40,000.00) as a binder deposit (such amount,
together with all interest earned thereon, being referred to herein as the
“Binder Deposit”). Escrow Agent shall hold the Binder Deposit in trust for the
mutual benefit of the parties, subject to the following terms and conditions:

 

(i) Escrow Agent shall deposit the Binder Deposit in an interest bearing account
in an institution as directed by the Distributees, and reasonably acceptable to
Highwoods, in Winston-Salem, North Carolina. The Binder Deposit, plus all
accrued interest thereon, shall be returned to the Distributees at the Closing
of this transaction. Otherwise, the Binder Deposit shall be delivered by Escrow
Agent to Highwoods or refunded by Escrow Agent to the Distributees in accordance
with the terms of this Agreement.

 

(ii) In the event the transaction contemplated by this Agreement is not closed
solely because of any default on the part of Highwoods, or if any of the
conditions precedent set forth in Section 6 fail to be satisfied at Closing, or
if the Distributees terminate their obligations as allowed herein pursuant to
any other provision of this Agreement, then the Escrow Agent shall pay to the
Distributees the Binder Deposit, including interest which has accrued thereon.
To allow the interest bearing account to be opened, the Distributees’ and
Highwoods’ tax identification numbers are set forth below their signatures at
the end of this Agreement. Escrow Agent is executing this Agreement to
acknowledge Escrow Agent’s responsibilities hereunder, which may be modified
only by a written amendment signed by all of the parties. No such amendment
shall be binding on

 

3



--------------------------------------------------------------------------------

the Escrow Agent unless it has been signed by the Escrow Agent. Escrow Agent
shall accept the Binder Deposit with the understanding of the parties that
Escrow Agent is not a party to the Agreement except to the extent of its
specific responsibilities hereunder; and does not assume or have any liability
for the performance or non-performances of Highwoods or the Distributees
hereunder to either of them.

 

(iii) In the event the transaction contemplated by this Agreement is not closed
solely because of any default on the part of the Distributees, then the Escrow
Agent shall pay to Highwoods the Binder Deposit including interest which has
accrued thereon, and, except for the Distributees’ Continuing Indemnification
Obligations (as defined in Section 4(f) below), such payment shall be the
Distributees’ only liability to Highwoods as the result of such breach and shall
be considered liquidated damages, as Highwoods’ actual damages as a result of
the Distributees’ breach of its obligation hereunder shall be difficult, if not
impossible, to ascertain.

 

(iv) Within two (2) days after execution of this Agreement, the Distributees and
Highwoods shall deposit a copy of this Agreement executed by them with Escrow
Agent, and, upon receipt of the Binder Deposit from the Distributees, Escrow
Agent shall immediately execute this agreement where provided below. This
Agreement, together with such further instructions, if any, as the parties shall
provide to Escrow Agent by written agreement, shall constitute the escrow
instructions. If any requirements relating to the duties or obligations of
Escrow Agent hereunder are not acceptable to Escrow Agent, or if Escrow Agent
requires additional instructions, the parties hereto agree to make such
deletions, substitutions and additions hereto as counsel for the Distributees
and Highwoods shall mutually approve, which additional instructions shall not
substantially alter the terms of this Agreement unless otherwise expressly
agreed to by Highwoods and the Distributees.

 

(v) Escrow Agent shall hold the Binder Deposit in accordance with the terms and
provisions of this Agreement, subject to the following:

 

(A) Escrow Agent’s duties hereunder shall be limited to investing, administering
and disbursing the Binder Deposit, and Escrow Agent shall have no additional
duties or responsibilities hereunder (in its role as Escrow Agent) in connection
with the Closing. Escrow Agent undertakes to perform only such duties as are
expressly set forth in this Agreement and no implied duties or obligations shall
be read into this Agreement against Escrow Agent.

 

(B) Escrow Agent may act in reliance upon any writing or instrument or signature
which it, in good faith, believes of any statement or assertion contained in
such writing or instrument, and may assume that any person purporting to give
any writing, notice, advice or instrument in

 

4



--------------------------------------------------------------------------------

connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Agent’s duties under this Agreement shall be
limited to those provided in this Agreement.

 

(C) Unless Escrow Agent discharges any of its duties under this Agreement in a
negligent manner or is guilty of willful misconduct with regard to its duties
under this Agreement, Highwoods and the Distributees shall indemnify Escrow
Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits or proceedings at law or in equity which it may incur or with
which it may be threatened by reason of its acting as Escrow Agent under this
Agreement; and in such connection Highwoods and the Distributees shall indemnify
Escrow Agent against any and all expenses including reasonable attorney’s fees
and the cost of defending any action, suit or proceeding or resisting any claim
in such capacity.

 

(D) If the parties (including Escrow Agent) shall be in disagreement about the
interpretation of this Agreement, or about their respective rights and
obligations, or the propriety of any action contemplated by Escrow Agent, Escrow
Agent may, but shall not be required to, file an action in interpleader to
resolve the disagreement. Escrow Agent shall be indemnified for all costs and
reasonable attorneys’ fees in its capacity as Escrow Agent in connection with
any such interpleader action and shall be fully protected in suspending all or
part of its activities under this Agreement until a final judgment in the
interpleader action is received.

 

(E) Escrow Agent may consult with counsel of its own choice and have full and
complete authorization and protection in accordance with the opinion of such
counsel. Escrow Agent shall otherwise not be liable for any mistakes of fact or
errors of judgment, or for any acts or omissions of any kind, unless caused by
its negligence or willful misconduct.

 

(F) The Escrow Agent may in its sole discretion resign by giving thirty (30)
days’ written notice thereof to the Distributees and Highwoods. The Distributees
and Highwoods shall furnish to the Escrow Agent written instructions for the
release of the escrow funds and escrow documents in such event. If the Escrow
Agent shall not have received such written instructions, the Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
Escrow Agent, and upon such appointment deliver the escrow funds and escrow
documents to such successor.

 

5



--------------------------------------------------------------------------------

(G) If costs and expenses (including attorneys’ fees) are incurred by Escrow
Agent because of litigation of any dispute between Highwoods and the
Distributees arising out of the holding of the Binder Deposit, the
non-prevailing party (i.e., either Highwoods or the Distributees) shall
reimburse Escrow Agent for such reasonable costs and expenses incurred.
Highwoods and the Distributees hereby agree and acknowledge that Escrow Agent
assumes no liability in connection with the holding or investment of the Binder
Deposit pursuant hereto, except for the negligence or willful misconduct of
Escrow Agent and its employees and agents. Escrow Agent shall not be responsible
for the validity, correctness or genuineness of any document or notice referred
to herein; and, in the event of any dispute under this Agreement relating to the
disposition of the Binder Deposit, Escrow Agent may seek advice from its own
counsel and shall be fully protected in any action taken in good faith in
accordance with the opinion of Escrow Agent’s counsel.

 

(H) Escrow Agent’s address for purpose of mailing or delivering documents and
notices hereunder is as follows:

 

Allman Spry Leggett & Crumpler, P.A. 380 Knollwood Street, Suite 700
Winston-Salem, NC 27103-4152 Attention:      Thomas T. Crumpler, Esquire
Telephone:     (336) 722-2300 Telecopier:     (336) 721-0414

 

Provisions with respect to notices set forth herein shall apply with respect to
notices given by or to Escrow Agent hereunder.

 

4. ACTIONS PENDING CLOSING.

 

(a) Survey and Plans. The Distributees may cause to be secured and delivered to
the Distributees prior to the end of the Review Period (as defined in Section
4(g) below) a current physical and boundary survey (the “Survey”) of the Land
and Improvements prepared by a North Carolina registered land surveyor or
licensed engineer which shall be certified to the Distributees which shall
contain such documentation and certifications as the Title Company (as defined
in Section 5[a]) may require. The Distributees agree to pay for the cost of the
Survey. The Survey shall be used for a description of the Land contained in the
deed of conveyance of the Land from Highwoods to the Distributees and in all
other documents related to this transaction which require a legal description
[including, without limitation, such description as is required for the Title
Policies described under Section 5(a)]. In the event the Survey reveals anything
which materially or adversely affects the Property in the sole reasonable
discretion of the Distributees, the Distributees shall give notice to Highwoods
of those matters objected to by the Distributees in the Survey prior to the last
day of the Review Period. Highwoods shall then have the right, but not the
obligation, for a period of ten (10) business days to cure any defects or

 

6



--------------------------------------------------------------------------------

objectionable matters specified by the Distributees. In the event that Highwoods
fails or is unwilling to cure such defects to the reasonable satisfaction of the
Distributees’ counsel at Highwoods’ sole cost and expense, the Distributees may
proceed to a Closing subject to the defect, or by written notice to Highwoods,
terminate this Agreement and receive a refund of the Binder Deposit, or
otherwise allow this Agreement to expire.

 

(b) Initial Delivery of Documentation. At the time of the execution of this
Agreement or within five (5) business days thereafter, Highwoods shall provide
to the Distributees the following: (i) a list of all the personal property
described in Section 2 above which shall be attached hereto as Exhibit B, (ii)
true, correct and complete copies of all service, maintenance, utility and other
contracts related to the Property, including any warranties or guaranties, a
list of which shall be attached hereto as Exhibit C-1, (iii) all title
information related to the Land in Highwoods’ possession or available to
Highwoods including but not limited to, title insurance policies, attorney’s
opinions on title and existing surveys, (iv) all environmental, engineering or
similar reports and drawing/specifications relating to the Land, Building or
Improvements in Highwoods’ possession, (v) a true, correct and complete copy of
the Lease and any amendments or guaranties of such Lease, (vi) all income and
expense records related to the Property for the year 2003 and 2004; and (vii) a
current rent roll of the Building. To the knowledge of Highwoods, the
information to be delivered to the Distributees pursuant to this subsection is
true and correct in every material respect.

 

(c) Access to the Property. Subject to Section 4(f) of this Agreement, Highwoods
shall give the Distributees and its agents, engineers and other representatives,
reasonable access to the Property.

 

(d) Matters of Title. If any objection to the Title Report (as defined in
Section 5[a] hereof) or the Survey (or existing survey(s), if applicable) is
identified by the Distributees, Highwoods shall use its commercially reasonable
efforts to resolve such objection to the Distributees’ satisfaction provided the
cost of such resolution does not exceed Twenty-Fifty Thousand and No/100 Dollars
($25,000). In the event that Highwoods cannot or refuses to cure an objection to
the Title Report or the Survey (or existing survey[s]) which remains
unacceptable to the Distributees, then and in that event, the Distributees may
terminate this Agreement without any further claim or obligation of any kind to
Highwoods, except for the Distributees’ Continuing Indemnification Obligation
(as defined in Section 4(f) below) or in the alternative, consummate the Closing
in accordance with the terms of Section 5(a) below.

 

(e) Environmental Assessments. Prior to Closing, the Distributees at their sole
expense, and upon reasonable notice to Highwoods, may cause to be undertaken and
completed a current Phase I Environmental Site Assessment of the Land (the
“Environmental Assessment”). The Environmental Assessment shall be performed by
environmental inspection and engineering firms selected by the Distributees. The
Distributees shall determine from the Environmental Assessment and from such
other information available to the Distributees, in its sole discretion, whether
or not the Property is likely to be contaminated by hazardous or toxic waste,
substances or materials (including but not limited to, asbestos, PCB’s or
petroleum products) as defined under any applicable federal, state or local
laws, statutes, orders, rules, regulations, permits or approvals. In the event
that contamination or any other adverse

 

7



--------------------------------------------------------------------------------

environmental condition is found to likely exist at the Property, or in the
event that such Environmental Assessment recommends additional testing and
Highwoods refuses to consent to such testing (which consent may be withheld by
Highwoods in its sole discretion), the Distributees reserves the right to
terminate this Agreement and receive a refund of the Binder Deposit. If
Highwoods withholds its consent for the Distributees to do additional
environmental testing of the Land, and the Distributees terminate this Agreement
as the result thereof, Highwoods will pay to the Distributees its due diligence
costs reasonably incurred during the Review Period, and any fees forfeited by
the Distributees to its lender as the result of the Distributees’ termination of
this Agreement as the result of Highwoods refusal to allow the Distributees to
conduct further environmental tests of the Land. Highwoods has no obligation to
the Distributees to remediate any environmental contamination on the Land
discovered by the Distributees or the Distributees’ engineers. As stated above,
the Distributees will not conduct a Phase II Environmental Assessment of the
Property without Highwoods’ written consent, which consent may be withheld in
Highwoods sole discretion.

 

(f) Investigation Rights. From the Agreement Date until such time as this
Agreement is either settled or terminated, the Distributees, the Distributees’
authorized agents, employees, consultants, architects, engineers and
contractors, as well as others authorized by the Distributees, shall have access
to the Property and shall be entitled to enter upon the Property and make such
surveying, architectural, engineering, topographical, geological, soil,
subsurface, environmental, water drainage, traffic, and other studies related to
the availability of water, sewer, natural gas, and other utility services in
sufficient quantities to meet the Distributees’ requirements and such other
investigations, inspections, evaluations, studies, tests and measurements
(collectively, the “Investigations”) as the Distributees deems necessary or
advisable. Provided, however, the Distributees’ rights hereunder to conduct
Investigations shall be subject to the following requirements and limitations:
(i) any entry upon the Property by the Distributees, the Distributees’
authorized agents and employees, as well as others authorized by the
Distributees shall require at least twenty-four (24) hours advance notice to
Highwoods of the date and time of the entry and the specific Investigations to
be conducted in connection with the entry, (ii) the Investigations shall not
result in any adverse change to the physical characteristics of the Property
(and the Distributees shall be obligated to completely repair and restore any
damage to the Property resulting from the Investigations), and (iii) the
Investigations will not substantially or adversely interfere with the rights of
the tenant in the Building to use and enjoy its leased space therein according
to its Lease thereof. The Distributees agree to indemnify and hold Highwoods
harmless from and against any and all claims, costs, expenses, and liabilities,
including reasonable attorneys’ fees, arising out of claims for injury,
including death, to persons or physical injury to property resulting from the
Investigations (hereinafter the “The Distributees’ Continuing Indemnification
Obligations”); provided, however, the Distributees shall not be obligated to
indemnify Highwoods from and against any claims, costs, expenses, and
liabilities caused by or arising out of the acts or omissions of Highwoods or
Highwoods’ employees, representatives or agents, or from the presence or release
of Hazardous Substances (as defined in Section 5(c) herein) not introduced onto
the Property by the Distributees or the Distributees’ authorized agents and
employees or other entities conducting the Investigations. Highwoods shall be
entitled to have one or more representatives present to observe the
Investigations on the Property. The Distributees shall not be entitled to
conduct any environmental Investigations on the Property beyond a Phase I
environmental site assessment

 

8



--------------------------------------------------------------------------------

(i.e. no sampling, drilling, etc.) without first obtaining Highwoods’ prior
written consent, which consent may be withheld by Highwoods, in Highwoods’ sole
discretion. Notwithstanding any term or provision herein to the contrary, the
provisions in this Agreement [including in this Section 4(f)] relating to the
Investigations shall apply to all Investigations conducted by the Distributess
and the Distributees’ authorized agents, employees, consultants, architects,
engineers and contractors both prior to the Agreement Date and from and after
the Agreement Date.

 

The Distributees will remain responsible and liable to Highwoods for the
Continuing Indemnification Obligations and the full amount of actual damages
suffered by Highwoods resulting from the Distributees’ Investigation after the
completion of the Closing hereunder, the termination of this Agreement by the
Distributees or Highwoods or a default by the Distributees under this Agreement.

 

(g) Termination Rights: Review Period. The Distributees shall have the
unqualified right, in the Distributees’ sole and absolute discretion, to
terminate this Agreement by giving written notice of such election at any time
from the Agreement Date until 5:00 p.m. Eastern Standard time on the January 30,
2005 (30th) (such period of time until January 30, 2005 being referred to herein
as the “Review Period”). In the event the Distributees properly and timely
terminates this Agreement pursuant to this Section 4(g); Escrow Agent shall
promptly refund all but One Hundred and No/100 Dollars ($100) of the Binder
Deposit to the Distributees (such $100 payment to Highwoods being the
consideration paid by the Distributees for the right to terminate this Agreement
pursuant to this Section 4(g)), whereupon the parties hereto shall have no
further rights, obligation or liabilities to each other hereunder, except for
the Distributees’ Continuing Indemnification Obligations. Time is of the essence
with respect to this right to terminate. The failure of the Distributees to
provide such notice of termination prior to the expiration of the Review Period
shall be deemed conclusively a waiver of the Distributees’ termination rights
under this Section 4(g); and in such event, except in the case of a default by
Highwoods hereunder (which shall be governed by the terms of Section 8 herein)
or failure of any condition precedent to the Distributees’ obligation to close,
and except in the event of the termination of this Agreement by either party
pursuant to any specific termination right set forth herein which requires the
return of the Binder Deposit to the Distributees, the Binder Deposit shall be
deemed for all purposes under this Agreement to be nonrefundable to the
Distributees and “earned” by Highwoods.

 

  (h) Highwoods’ Removal of Property From Market. Until the end of the Review
Period, or earlier termination of this Agreement, Highwoods shall remove the
Property from the market and not have discussions with prospective purchasers
thereof, and will not solicit or accept any offers, whether or not binding,
regarding the Property during the Review Period and thereafter until the Closing
of the transaction contemplated hereby occurs or until the earlier termination
of this Agreement.

 

9



--------------------------------------------------------------------------------

5. ADDITIONAL AGREEMENTS OF THE PARTIES.

 

(a) Title to the Property. At the Closing, Highwoods shall deliver to the
Distributees a limited warranty deed in form and content satisfactory to the
Distributees’ counsel with transfer tax, if any, paid at Highwoods’ expense,
conveying to the Distributees a good, indefeasible, fee simple title to the
Land, its appurtenances and Improvements, said title to be insurable both as to
fee and marketability at regular rates by Chicago Title Insurance Company (the
“Title Company”), subject only to those matters enumerated in Section
5(b)(i)-(vi) below (“Permitted Exceptions”). Prior to the end of the Review
Period, the Distributees shall procure from HPI Title Agency, LLC, at the
Distributees’ cost, a current title commitment for title insurance issued by the
Title Company showing the condition of title to the Land, its appurtenances and
Improvements (the “Title Report”). If, prior to the end of the Review Period,
the Distributees disapproves of any matter of title contained in the Title
Report, the Distributees may then elect to provide written notice of the
Distributees’ disapproval of the same to Highwoods (those disapproved title
matters as so identified by the Distributees are hereinafter called the
“Disapproved Exceptions”). Highwoods agrees to commit its commercially
reasonable efforts to remove any Disapproved Exception, provided the cost
thereof does not exceed Twenty-Five Thousand and No/100 Dollars ($25,000).
However, in the event that as provided in Sections 4(a) and (d) above, the
Distributees proceed to and consummate the Closing subject to a Disapproved
Exception, such Disapproved Exception shall then be deemed to be a Permitted
Exception. Any expenses incurred in obtaining such title insurance commitment
(including, without limitation, those incurred by an attorney in conducting the
necessary title search) shall be borne by the Distributees. The title insurance
premium for the title insurance policy issued by the Title Company pursuant to
the title commitment (the “Title Policy”) shall be borne by the Distributees.
The Title Policy shall provide full coverage against mechanics’ or materialmen’s
liens, shall commit full survey coverage (if the Distributees procure a Survey
of the Land) and such other coverages and endorsements as shall be reasonably
required by the Distributees. If the Distributees request any endorsements to
the Title Policy, the Distributees will be responsible for the cost attributable
thereto.

 

The Distributees may, at or prior to Closing, notify Highwoods in writing (the
“Gap Notice”) of any objections to title raised by the Distributees’ Counsel or
the Title Company between the issuance of the Title Report and the Closing,
which did not exist as of the date of the issuance of the Title Report (“New
Encumbrances”). If the Distributees sends a Gap Notice to Highwoods, but the New
Encumbrance is the result of some act that is beyond the control of Highwoods,
then the Distributees and Highwoods shall have the same rights and obligations
with respect to such notice as apply to a Disapproved Exception under Sections
5(a) and 5(b) hereof. However, in the event the New Encumbrance results from any
action or omission of Highwoods (with the exception of New Encumbrances which
can be cured by a monetary payment which the Distributees have, and shall have,
the absolute right of making such payment and reducing by a like amount the
value of the Distributees’ capital interest in Highwoods, to be reduced as a
result of this transaction), the Distributees shall be entitled to terminate
this Agreement, receive a refund of the Binder Deposit, and reimbursement from
Highwoods of the costs, fees and expenses incurred by the Distributees related
to this Agreement and the Property.

 

10



--------------------------------------------------------------------------------

(b) Permitted Exceptions. The Land, its appurtenances and the Improvements shall
be conveyed by Highwoods to the Distributees free and clear of all liens,
encumbrances, claims, rights-of-way, easements, leases, restrictions and
restrictive covenants, except the following Permitted Exceptions:

 

(i) Public utility easements and rights-of-way in customary form, so long as no
Improvements are located thereon and they do not interfere with the use of the
Property for office, warehouse and related commercial purposes permitted by the
Lease or materially affect the value of the Property;

 

(ii) Zoning and building laws or ordinances, provided they do not prohibit the
use of the Property for office, warehouse and related commercial purposes
permitted by the Lease and so long as the Property is in compliance with same;

 

(iii) Ad valorem real estate taxes for any year in which they are not yet due
and payable as of the date of Closing; and

 

(iv) Those matters which the Distributees have elected to accept;

 

(v) Items shown on the Survey and not objected to by the Distributees or waived
by the Distributees in accordance with Section 4(a) hereof.

 

(vi) Those Permitted Exceptions listed on Exhibit D, so long as they to not
interfere with the use of the Property for office, warehouse and related
commercial purposes permitted by the Lease or materially affect the value of the
Property.

 

If, in the opinion of the Distributees’ counsel, the Distributees are not able
to procure an owner’s title insurance commitment from the Title Company prior to
Closing, complying with the requirements of this Section 5, the Distributees
shall have the option of taking title “as is” and consummating the Closing, or
terminating this Agreement. Notwithstanding any other provision contained herein
to the contrary, if the title defect(s) which may include, without limitation, a
Disapproved Exception, is a mortgage, lien, judgment, assessment, unpaid taxes
or tax which can be cured by a monetary payment (and with respect to which
affirmative title insurance coverage is not available at the Title Company’s
standard rates) the Distributees have, and shall have, the absolute right of
making such payment and reducing by a like amount the value of the capital
interest of the Distributees in Highwoods to be reduced as a result of this
transaction.

 

(c) Representations and Warranties of Highwoods. Highwoods hereby makes the
following representations and warranties to the Distributees:

 

(i) There are no options to purchase the Property which are effective, nor has
Highwoods previously entered into any contract of sale of the Property with a
party other than the Distributees which is presently effective. After the date
hereof and until Closing, or until this Agreement is otherwise terminated,
Highwoods will not enter into any agreement or contract or negotiate with any
party other than the Distributees with respect to the sale of the Property, nor,
will Highwoods pledge or assign any right, title, interest in or to the Property
or any part thereof to any person or entity.

 

11



--------------------------------------------------------------------------------

(ii) All bills and claims for labor performed and services and materials
furnished to or for the benefit of the Property have been or will be paid in
full by Closing, and there are no mechanics’ liens or materialmen’s liens on or
affecting the Property. If any mechanics’ or materialmen’s lien is filed on or
affecting the Property for work, labor or materials, Highwoods shall indemnify
and save the Distributees harmless from, or bond over, such lien and cause the
Title Company to eliminate any exception therefor from the Title Policy issued
to the Distributees.

 

(iii) As of the date of the Agreement, except as otherwise set forth on Exhibit
C, there are no leases, subleases, licenses or other rental agreements or
occupancy agreements (written or verbal) which grant any possessory interest in
and to any space situated on or in any of the Property or that otherwise give
rights with regard to use of any portions of any of the Property and except as
set forth on Exhibit C-1, there are no commissions due with respect to any such
lease, sublease, etc., nor, except as set forth on Exhibit C-1, will any
commissions be due in connection with the renewal of any such lease, sublease,
etc.

 

(iv) Except as set forth on Exhibit C-1, neither Highwoods, nor to the knowledge
of Highwoods, any other party, has entered into any construction, design,
engineering, service, maintenance, supply, brokerage/leasing agreements,
employment agreements, management contracts or leases of personal property
(collectively, “Service/Equipment Contracts”) affecting the construction, use,
ownership, maintenance or/or operation of the Property that will continue
subsequent to the Closing. Prior to or on the Closing Date, Highwoods shall
terminate, at Highwoods’ sole cost and expense, all Service/Equipment Contracts
which the Distributees do not elect to assume in writing; or, if not terminable
by the Closing Date, shall remain responsible for and will timely perform all of
the obligations thereunder. To Highwoods’ knowledge, Highwoods is not in
material default under any of the Service/Equipment Contracts and, to Highwoods’
knowledge, no other parties to any of the Service/Equipment Contracts are in
default, nor do any conditions exist that, with the passage of time, or giving
of notice, or both, shall constitute a default thereunder. The copies of the
Service/Equipment Contracts provided to the Distributees pursuant to this
Agreement are true, accurate and complete as of the date hereof, are in full
force and effect and none of them have been modified, amended or extended except
as otherwise set forth on Exhibit C-1.

 

(v) To the knowledge of Highwoods, which knowledge is based solely on the Phase
I Environmental Site Assessment of the Land dated September 25, 2002, conducted
by Trigon Engineering Consultants, Inc. (The Environmental Report), the Property
has not been used for the generation, treatment, storage or disposal of any
hazardous substances in violation of any federal, state or local

 

12



--------------------------------------------------------------------------------

environmental law, rule or violation during the period in which Highwoods has
owned the property. For the purposes of this Section 5(c)(v), “hazardous
substances” shall include (i) “hazardous substances” as defined in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601 et seq., as amended, or by any regulations promulgated
thereunder; (ii) any “hazardous waste, underground storage tanks, petroleum,
regulated substance, or used oil as defined by the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. § 6901 et. seq.), as amended or by any
regulations promulgated thereunder; (iii) any oil or other hazardous substances
as defined by the Oil and Hazardous Substances Control Act of 1986 as amended,
and any regulations adopted pursuant to said Act, or any similar environmental
protection law of the state in which the Property is located or its political
subdivisions. To the knowledge of Highwoods, which knowledge is based solely on
the Environmental Report, no asbestos or asbestos-containing materials have been
installed, used, incorporated into or disposed of on the Property. To the
knowledge of Highwoods, which knowledge is based solely on the Environmental
Report, no polychlorinated biphenyls (“PCBs”) are located on or in the Property,
whether such PCBs are in the form of electrical transformers, florescent light
fixtures with ballast, cooling oils or any other device or form. To the
knowledge of Highwoods, which knowledge is based solely on the Environmental
Report, except as set forth in the Environmental Report, no underground storage
tanks are located on the Property or were located on the Property and
subsequently removed or filled. To the knowledge of Highwoods, but without
having made any independent investigation, no investigation, administrative
order, consent order and agreement, litigation, or settlement with respect to
hazardous substances is proposed, threatened, anticipated or in existence with
respect to the Property.

 

(vi) Neither the entering into of this Agreement nor the consummation of the
transaction contemplated hereby will constitute or result in a violation or
breach by Highwoods of any judgment, order, writ, injunction or decree issued
against or imposed upon it, or will result in a violation of any applicable law,
order, rule or regulation of any governmental authority. There are no actions,
suits, proceedings, arbitrations or investigations pending or, to Highwoods’
knowledge, threatened (i) against, relating to or affecting Highwoods which
might interfere in a material respect with the transaction contemplated by this
Agreement, become an encumbrance on the title to the Property or any portion
thereof or otherwise affect the Property or Highwoods’ ability to consummate the
transaction contemplated hereby or (ii) against, relating to or affecting the
Property.

 

(vii) Highwoods has not received notice:

 

(A) From any federal, state, county or municipal authority alleging any fire,
health, safety, building, pollution, environmental, zoning or other violation of
law in respect of the Property or any part thereof, including, without
limitation, the occupancy or operation thereof, which has not been entirely
corrected;

 

13



--------------------------------------------------------------------------------

(B) Concerning the possible or anticipated condemnation of any part of the
Property, or the widening, change of grade or limitation on use of streets
abutting the same or concerning any special taxes or assessments levied or to be
levied against the Property or any part thereof;

 

(C) Concerning any change in the zoning or other land use classification of the
Property or any part thereof;

 

(D) Of any pending insurance claim related to the Property;

 

(E) From any governmental authority that any licenses, permits, certificates,
easements and rights of way, including proof of dedication, required from all
authorities having jurisdiction over the Property or from private parties for
the existing use, occupancy and operation of the Property and to insure
vehicular and pedestrian ingress to and egress from the Property are in
violation of any governmental laws or regulations, which has not been corrected
or will not be corrected by Closing.

 

(viii) No attachment, execution, assignment for the benefit of creditors or
voluntary proceedings in bankruptcy has been commenced by Highwoods or are
contemplated by Highwoods and, to the best of Highwoods’ knowledge, no such
action has been contemplated or threatened, nor has any involuntary proceedings
in bankruptcy been commenced against Highwoods.

 

(ix) Highwoods has full power and authority to enter into this Agreement and to
assume and perform all of its obligations hereunder; the execution and delivery
of this Agreement and the consummation of the transactions contemplated
hereunder on the part of Highwoods do not and will not violate the partnership
agreement or certificate of limited partnership of Highwoods and do not and will
not conflict with or result in the breach of any condition or provision of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon the Property by reason of the terms of any contract,
mortgage, lien, lease, agreement, indenture, instrument or judgment to which
Highwoods is a party or which is or purports to be binding upon Highwoods or
which affects Highwoods; and no action by any federal, state or municipal or
other governmental department, commission, board, bureau or instrumentality is
necessary to make this Agreement a valid instrument binding upon Highwoods in
accordance with its terms;

 

(x) Highwoods is a limited partnership duly organized, validly existing and in
good standing under the laws of the State of North Carolina. Highwoods has full
power and authority to carry on its business as now conducted and to own, lease
and operate its properties and assets now owned or leased and operated by it;

 

14



--------------------------------------------------------------------------------

(xi) Highwoods is not a foreign person within the meaning of Section 1445(f) of
the Internal Revenue Code, and Highwoods agrees to execute any and all documents
necessary or required by the Internal Revenue Service or the Distributees in
connection with such declaration(s).

 

(xii) Subject to Highwoods’ general partner’s board of directors approval of
this transaction, this Agreement does and will, and the documents required to be
executed by Highwoods pursuant to this Agreement will, constitute the valid and
binding obligations of Highwoods enforceable in accordance with their respective
terms subject to bankruptcy, receivership and similar laws affecting the rights
of creditors generally.

 

(xiii) Notwithstanding anything else herein to the contrary, Highwoods
represents to the Distributees that the Building is leased to the tenant and for
the lease term set forth on the rent roll attached hereto as Exhibit C and that
the Property is subject to those service and maintenance contracts set forth on
Exhibit C-1 attached to this Agreement. With respect to such Lease, Highwoods
represents as follows:

 

(A) Highwoods has not collected any prepaid rent in advance in excess of rent
for the month during which the Closing is to occur.

 

(B) No rents or leases have been assigned by Highwoods.

 

(C) The Lease is in full force and effect, has been validly executed by the
landlord and tenant, and has not been amended or modified as to any items except
as set forth in the Rent Roll;

 

(D) The summary of the Lease set forth in Exhibit C is accurate in all material
respects and, there are no subleases thereof;

 

(E) The Lease will be free and clear of all liens and encumbrances on the date
of the Closing contemplated hereby

 

15



--------------------------------------------------------------------------------

(F) Highwoods has taken no action, by act or omission, which constitutes the
waiver of a default by the tenant under the Lease, except as herein specifically
provided;

 

(G) Highwoods has fulfilled all of the landlord’s duties and obligations under
the Lease including the completion of all upfittings, construction, decoration
and alteration work which Highwoods is obligated to perform under the Lease.

 

(H) Highwoods or a previous landlord under the Lease has fulfilled all of the
landlord’s duties and obligations under the Lease with respect to any leasing
commissions or other compensation due arising out of any leasing, agency,
brokerage or management agreements relating to the Lease which may be due and
owing as of the Closing Date.

 

(I) Highwoods and the tenant under the Lease is not in default under any of the
terms and provisions of said Lease, and Highwoods has received no notice, of any
alleged default in connection with said Lease;

 

(J) There are no other rent concessions or set-offs against rent, nor has the
tenant under the Lease asserted any defense, set-off, or counterclaim in
connection with said Leases

 

(xiv) With respect to Services/Equipment Contracts:

 

(A) There are no contracts or agreements for services rendered in connection
with the operation of the Property which the Distributees shall be required to
take the Property subject to, except as agreed to by the Distributees and
expressly assumed under the terms of the Assignment of Contracts.

 

(B) Highwoods shall not, without Distributees’ consent, negotiate or enter into
any new service or other contract affecting the Property which cannot be
terminated without cost to the Distributees on or before the Closing.

 

All representations and warranties of Highwoods contained in this Agreement are
true, accurate and correct in all material respects as of the date hereof and,
if Highwoods believes such representations and warranties continue to be true at
Closing, Highwoods shall deliver to the Distributees at Closing a certificate
certifying that they are still true, accurate and correct in all material
respects as of the Closing Date. Notwithstanding the foregoing, the Distributees
shall have no claim against Highwoods for any representation or warranty which,
although true upon the execution hereof, is untrue or inaccurate at Closing as a
result of facts, circumstances or occurrences beyond the control of or not
within the knowledge of Highwoods. For purposes of this Agreement and any
document delivered at Closing, whenever the phrases “to the best of Highwoods’
knowledge”, “to the current, actual knowledge of Highwoods” or the “knowledge”

 

16



--------------------------------------------------------------------------------

of Highwoods or words of similar import are used, they shall be deemed to refer
to the current, actual, conscious knowledge without inquiry of Mark W. Shumaker,
Vice President and Sue Matthews, Property Manager. The representations and
warranties of Highwoods shall survive the Closing for one (1) year.

 

Subject to the Distributees’ rights of inspection and investigation during the
Review Period, the Distributees acknowledge for the Distributees and the
Distributees’ successors, and assignees, that the Distributees have been given a
reasonable opportunity to inspect and investigate the Property, all improvements
thereon and all aspects relating thereto, including all documents and contracts
related to the Property, either independently or through agents and experts of
the Distributees’ choosing. EXCEPT AS LIMITED BELOW OR AS OTHERWISE SET FORTH IN
THIS AGREEMENT, HIGHWOODS AND THE DISTRIBUTEES AGREE THAT THE PROPERTY SHALL BE
SOLD AND THAT THE DISTRIBUTEES SHALL ACCEPT POSSESSION OF THE PROPERTY ON THE
CLOSING DATE “AS IS, WHERE IS, WITH ALL FAULTS” WITH NO RIGHT OF SET-OFF OR
REDUCTION IN THE VALUE OF THE DISTRIBUTEES’ CAPITAL INTEREST IN HIGHWOODS TO BE
REDUCED PURSUANT TO THIS AGREEMENT, AND EXCEPT AS EXPRESSLY SET FORTH HEREIN
THAT THE CONVEYANCE OF THE PROPERTY TO THE DISTRIBUTEES SHALL BE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, WARRANTY OF INCOME WHICH MAY BE EARNED IN THE FUTURE, FUTURE
OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
(BUT SPECIFICALLY EXCLUDING THE LIMITED WARRANTY OF TITLE TO BE GIVEN IN THE
DEED FROM HIGHWOODS TO THE DISTRIBUTEES), AND HIGHWOODS DOES HEREBY DISCLAIM AND
RENOUNCE ANY SUCH REPRESENTATION OR WARRANTY. EXCEPT FOR HIGHWOODS’
REPRESENTATIONS WHICH ARE EXPRESSLY SET FORTH HEREIN, THE DISTRIBUTEES
SPECIFICALLY ACKNOWLEDGES THAT THE DISTRIBUTEES ARE NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
HIGHWOODS OR BROKERS AS TO THE FOLLOWING MATTERS: (1) THE CONDITION OR SAFETY OF
THE PROPERTY OR ANY SEWER, HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR
CONDITIONING, IF ANY, FOUNDATIONS, SOILS AND GEOLOGY INCLUDING SUITABILITY OF
THE PROPERTY OR ITS IMPROVEMENTS FOR A PARTICULAR PURPOSE; (2) WHETHER THE
APPLIANCES, IF ANY, PLUMBING OR UTILITIES ARE IN WORKING ORDER; (3) THE
HABITABILITY OR SUITABILITY FOR OCCUPANCY OF ANY STRUCTURE AND THE QUALITY OF
ITS CONSTRUCTION; (4) THE FITNESS OF ANY PERSONAL PROPERTY; OR (5) WHETHER THE
BUILDING IS STRUCTURALLY SOUND, IN GOOD CONDITION, OR IN COMPLIANCE WITH THE
APPLICABLE CITY, COUNTY, STATE OR FEDERAL STATUTES, CODES OR ORDINANCES. EXCEPT
FOR HIGHWOODS’ REPRESENTATIONS EXPRESSLY SET FORTH HEREIN THE DISTRIBUTEES ARE
RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTY WITH REGARD TO THE
ABOVE-REFERENCED MATTERS, AND NOT UPON ANY REPRESENTATIONS MADE BY HIGHWOODS OR
HIGHWOODS’ AGENTS RELATED TO THE ABOVE-REFERENCED MATTERS.

 

17



--------------------------------------------------------------------------------

(d) Representations and Warranties of the Distributees. Each Distributee, for
and on behalf of themselves (but not for the other Distributee), hereby
represents and warrants to Highwoods as of the date hereof and as of Closing as
follows:

 

(i) The execution and delivery of this Agreement and the documents required
hereunder to be executed by them will on the date of Closing have been, duly
executed and delivered by the Distributees. To the current, actual knowledge of
the Distributees, none of the foregoing requires any action by or in respect of,
or filing with, any governmental body, agency or official or contravenes or
constitutes a default under any provision of applicable law or regulation, or
any agreement, judgment, injunction, order, decree or other instrument binding
upon the Distributees. This Agreement does and will, and the documents required
to be executed by them will, constitute the valid and binding obligations of the
Distributees enforceable in accordance with their respective terms, subject to
bankruptcy and similar laws affecting the remedies or resources of creditors
generally.

 

(ii) The execution and delivery of this Agreement and the performance by the
Distributees of their obligation hereunder do not and will not conflict with or
result in the breach of any condition or provision of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Distributees (including
the Property) by reason of the terms of any contract, mortgage, lien, lease,
agreement, indenture, instrument or judgment to which the Distributees are a
party or which is or purports to be binding upon the Distributees or which
affect the Distributees.

 

(iii) No attachment, execution, assignment for the benefit of creditors or
voluntary proceedings in bankruptcy has been commenced by the Distributees and,
to the best of the Distributees’ knowledge, no such action has been contemplated
or threatened, nor has any involuntary proceedings in bankruptcy been commenced
against the Distributees.

 

(iv) The Distributees acknowledge that all information with respect to the
Property furnished to the Distributees or discovered by the Distributees during
their investigation thereof pursuant to Section 4 of this Agreement
(collectively, the “Confidential Information”), is and has been so furnished,
and the Distributees’ investigation of the Property has been permitted by
Highwoods, on the condition that the Distributees maintain the confidentiality
thereof. Accordingly, the Distributees shall, and shall cause their employees,
and, their agents, contractors and representatives to, hold in strict
confidence, and not disclose to any other person or entity without the prior
written consent of Highwoods until the Closing shall have been consummated, any
of the Confidential Information in respect of the Property. If the Closing does
not occur and this Agreement is terminated, the Distributees shall promptly
return, or cause to be returned, to Highwoods all copies of such Confidential
Information without retaining, or permitting retention of, any copy thereof.
Notwithstanding anything

 

18



--------------------------------------------------------------------------------

to the contrary hereinabove set forth, the Distributees may disclose such
Confidential Information (i) to their employees, their title insurer, their
current or prospective investors or lenders, and members of professional firms
serving them in connection with this transaction, including, without limitation,
their attorneys, architects, environmental consultants and engineers, bankers,
and their clients; (ii) as any governmental agency or authority may require in
order to comply with applicable laws or regulations; and (iii) if required by an
order of any court of competent jurisdiction; and this provision shall survive
Closing, provided, however, after the Closing, this provision shall not apply to
information available through the public records as a result of such Closing.

 

(v) The Distributees have full power and authority to enter into this Agreement
and to assume and perform all of their obligations hereunder; and no further
action or approval is required in order to constitute this Agreement as a
binding and enforceable obligation of the Distributees; the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereunder on the part of the Distributees do not and will not require any action
by any federal, state or municipal or other governmental department, commission,
board, bureau or instrumentality is necessary to make this Agreement a valid
instrument binding upon the Distributees in accordance with its terms.

 

(vi) To the current, actual knowledge of the Distributees, there is no existing
or threatened legal action or governmental proceedings of any kind involving the
Distributees, any of their assets or the operation of any of the foregoing,
which if determined adversely to the Distributees or their assets, would have a
material adverse effect on the financial condition, business or prospects of the
Distributees or their assets or which would interfere with the Distributees’
ability to execute or deliver, or perform their obligations under this Agreement
or any of the documents required to be executed by them.

 

(vii) The Distributees have no current, actual knowledge of any existing
violation of any federal, state, county or municipal law, ordinance, order,
code, regulation or requirements affecting the Distributees or any of them
assets that would have a material adverse effect on the financial condition,
business or prospects of the Distributees or any of them assets.

 

(viii) The Distributees have no current, actual knowledge of any information or
fact which has, or would have, a material adverse affect on the financial
condition, business or prospects of the Distributees or them assets in a manner
which would prevent the Distributees from consummating the transaction
contemplated by this Agreement.

 

(ix) The Distributees are, and at all times prior to the Closing date will be,
solvent. As used herein, “solvent” means that the Distributees (i) do not have
debts greater than the fair market value of their assets; (ii) are paying and
anticipate that they will continue to pay their debts as they mature and become
due; and (iii) have sufficient capital to operate their businesses as they are
operated on the date of this Agreement.

 

19



--------------------------------------------------------------------------------

(x) The Distributees carry, or are covered by, and will maintain, insurance in
such amounts and covering such risks as is adequate for the conduct of their
business and the value of their properties and assets and as is customary for
companies engaged in similar businesses in similar markets, including, without
limitation, “all risks” casualty insurance, flood insurance (when necessary),
general commercial liability insurance and business interruption insurance.

 

(xi) The Distributees acknowledge that, prior to the execution of this
Agreement, the Distributees have had the opportunity to ask questions of and
receive answers or obtain additional information from a representative of
Highwoods concerning the financial and other affairs of the Highwoods and its
general partner and, to the extent the Distributees believe necessary in light
of the Distributees’ personal knowledge of the affairs of Highwoods and its
general partner, the Distributees have asked such questions and received
satisfactory answers. The Distributees further acknowledge that they possess all
material facts necessary to make a determination to dispose of the Partnership
Units as more fully set forth herein.

 

For purposes of this Agreement and any document delivered at Closing, whenever
the phrases “to the best of the Distributees’ knowledge”, “to the current,
actual knowledge of the Distributees” or the “knowledge” of the Distributees or
words of similar import are used, they shall be deemed to refer to the current,
actual, conscious knowledge without inquiry of John L. Turner, Sr., and Robert
Goldman.

 

(e) Maintenance of the Property. Between the date of this Agreement and the
Closing, Highwoods shall continue to maintain the Property in the same condition
and repair as currently being maintained, ordinary wear and tear and damage by
casualty excepted, and shall not cause or permit any waste upon the Property and
shall not, except as set forth above with respect to ordinary wear and tear and
casualty damage without the prior written consent of the Distributees, permit
any material physical change to the Property prior to Closing. Highwoods shall
not take any action which would adversely affect the value of or title to the
Property and will not amendment, modify or terminate the Lease without the
Distributees’ written consent.

 

(f) Risk of Loss; Damage or Destruction; Condemnation. If, prior to Closing, the
Property or any part thereof shall be condemned, or destroyed or materially
damaged by fire or other casualty (that is, damage or destruction to the
Building which the Distributees reasonably believe would cost in excess of Two
Hundred Thousand and No/100 Dollars ($200,000) to repair or would entitle the
tenant under the Lease to terminate the Lease, or, in the case of a
condemnation, which substantially prevents access to the Property or any part
thereof), the Distributees shall have the option which shall be exercised not
later than the later of (i) five (5) days prior to Closing or (ii) ten (10)
business days following the date the Distributees receive

 

20



--------------------------------------------------------------------------------

written notice of the condemnation or damage (with Closing being extended, if
necessary, to accommodate such time periods) either to (a) to terminate this
Agreement, or (b) to consummate the transaction contemplated by this Agreement
notwithstanding such condemnation, destruction or material damage. If the
Distributees elect to consummate the transaction contemplated by this Agreement
notwithstanding a casualty or condemnation, the Distributees shall be entitled
to receive all of the condemnation proceeds or settle the loss under all
policies of insurance applicable to the destruction or damage and receive all of
the proceeds of insurance applicable thereto, and Highwoods shall, at Closing
and thereafter, execute and deliver to the Distributees all required proofs of
loss, assignments of claims and other similar items, and the Distributees shall
receive a credit at Closing for the amount of any deductible under Highwoods’
insurance policies. If the Distributees or Highwoods elects to terminate this
Agreement as a result of a casualty or condemnation, the Earnest Money plus any
interest earned thereon shall be returned to the Distributees by the Escrow
Agent, in which event this Agreement shall, without further action of the
parties, become null and void and neither party shall have any rights or
obligations under this Agreement, except for the Distributees’ Continuing
Indemnification Obligations. If there is any other damage or destruction to the
Building (that is, damage or destruction to the Building which the Distributees
reasonably believe would cost Two Hundred Thousand and No/100 Dollars ($200,000)
or less to repair), or if there is a condemnation which does not substantially
prevent access to the Land or any part thereof, or if the damage or destruction
of the Building or condemnation would not entitle the tenant under the Lease to
terminate the Lease, the Distributees shall not have the right to terminate this
Agreement and (i) in the event of a casualty, Highwoods shall either completely
repair such damage to the Building prior to Closing in a manner satisfactory to
the Distributees or, at Highwoods’ option, either assign all insurance claims
pertaining to such damage or destruction to the Distributees at Closing, with
the Distributees to receive a credit for the amount of any deductible under
Highwoods’ insurance policies, or allow the Distributees a credit against the
value of the Distributees’ capital interest in Highwoods to be reduced pursuant
to this transaction in an amount equal to the Distributees’ reasonably estimated
cost of repair and (ii) in the event of a condemnation, Highwoods shall assign
to the Distributees all of Highwoods’ rights to any condemnation proceeds to be
paid by the applicable governmental authority.

 

(g) No Transfer of Personal Property. Highwoods agrees not to transfer or remove
any personal property from the Property after the Agreement Date except for
repair or replacement thereof. Any items of Personal Property replaced after the
Agreement Date shall be promptly installed prior to Closing and shall be of
substantially similar quality to the item of personal property being replaced.

 

(h) Compliance With Legal Requirements. All notices of violations of laws,
ordinances, or regulations (“Violations of Law”), which are issued or sent to
Highwoods prior to the Closing related to the Property by any governmental
department, agency or bureau having jurisdiction over the conditions relating to
such Violations of Law may (but is not required to) be remedied or complied with
by Highwoods prior to Closing; provided, however, if any notices of Violations
of Law are issued or sent to Highwoods by any governmental department, agency or
bureau having jurisdiction over the conditions related to such Violations of Law
after the end of the Review Period that Highwoods is unable or unwilling to
remedy or cure, or comply with such notices by the Closing then the Distributees
shall have the option to (a) terminate this

 

21



--------------------------------------------------------------------------------

Agreement, whereupon all obligations of all parties hereto shall cease, the
Binder Deposit shall be returned to the Distributees and this Agreement shall be
void and without recourse to the parties hereto, except for provisions which are
expressly stated to survive such termination including the Distributees’
Continuing Indemnification Obligations; or (b) proceed with Closing
notwithstanding such Violations of Law and obtain an adjustment to the value of
the Distributees’ capital interest in Highwoods to be reduced pursuant to this
transaction as reasonably determined by the Distributees and Highwoods. If
Highwoods receives any notices of Violations of Law prior to the end of the
Review Period which Highwoods is unable or unwilling to remedy or cure, the
Distributees’ only remedy shall be to terminate this Agreement and receive a
refund of the Binder Deposit or proceed with Closing not withstanding such
Violations of Law and obtain an adjustment to the value of the Distributees’
capital interest in Highwoods to be reduced pursuant to this transaction as
reasonably determined by the Distributees and Highwoods.

 

(i) Delivery of Notices. Highwoods shall promptly deliver to the Distributees
prior to Closing, copies of all notices, correspondence and reports generated or
received by Highwoods in connection with the Lease.

 

6. CONDITIONS PRECEDENT TO CLOSING.

 

(a) The Distributees’ Conditions. The obligation of the Distributees to complete
the transaction contemplated by this Agreement is subject to the satisfaction on
or before the Closing of the following conditions, any of which may be waived in
whole or in part by the Distributees, but only in writing at or prior to
Closing:

 

(i) All representations and warranties of Highwoods in this Agreement shall be
true and correct in all material respects as of the Closing Date, with the same
force and effect as if such representations and warranties were made anew as of
the Closing Date. Any changes to such representations disclosed by Highwoods in
writing prior to Closing shall be subject to the provisions of Section 6(a)(ii)
below. Highwoods shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by Highwoods prior to the Closing Date.

 

(ii) In the event that the Distributees becomes aware at any time prior to
Closing that a representation or warranty made by Highwoods herein, while true
as of the date made, no longer remains true in all material respects, due to a
change of circumstances beyond the reasonable control of Highwoods subsequent to
the date of this Agreement, the Distributees shall promptly give written notice
of such fact to Highwoods. In the event Highwoods is unable or unwilling to
remedy such change of circumstances by the Closing, then the Distributees shall
have the option to (a) terminate this Agreement, whereupon all obligations of
all parties hereto shall cease (except for the Distributees’ Continuing
Indemnification Obligations) and the Binder Deposit shall be returned to the
Distributees; or (b) proceed with Closing notwithstanding such change of
circumstances; provided, however, that if Highwoods intentionally caused such
representation or warranty

 

22



--------------------------------------------------------------------------------

to become untrue, the Distributees shall have the right to proceed with Closing
and decrease the amount by which the Distributees’ capital interest in Highwoods
will be reduced by the amount necessary to remedy such breach or terminate this
Agreement and Highwoods shall reimburse the Distributees for the Distributees’
out-of-pocket expenses incurred in negotiating this Agreement and conducting its
review of the Property and preparation for Closing (including, without
limitation, reasonable attorneys’ fees, title examination, environmental
assessment and survey and loan fees forfeited to the Distributees’ lender as the
result of the closing failing to occur because Highwoods intentionally caused a
representation or warranty made by it herein to be untrue at closing).

 

(iii) All of Highwoods’ obligations hereunder shall have been performed with
regard to the Property.

 

(iv) Highwoods must have good and marketable fee simple title to the Property,
free and clear of all liens, encumbrances, covenants and conditions, save and
except the Permitted Exceptions, and the Building or other improvements on the
Property shall not encroach upon any land adjoining the Property, except for
encroachments of asphalt paving over utility easements.

 

(v) Highwoods shall not have caused any New Encumbrances to be placed on the
Property between the date of this Agreement and the Closing Date except with the
approval of the Distributees which approval shall not be unreasonably withheld
or delayed and Highwoods shall have the obligation to remove all such New
Encumbrances (not approved as aforesaid by the Distributees) on the Closing
Date.

 

(vi) The Property will be free and clear of any and all taxes or assessments and
any penalties associated therewith, except ad valorem taxes for the year of
Closing, which will be prorated on a calendar year basis at the Closing.

 

(vii) The Property shall be in substantially the same condition on the date of
Closing as of the date hereof subject, however, to normal wear and tear only,
provided, in the event the Property is not in the condition described above
prior to Closing as the result of a casualty to the Building, the provisions of
Section 5(f) of this Agreement shall apply.

 

(viii) No order, writ, injunction or decree shall have been entered and be in
effect by any court of competent jurisdiction or any governmental authority, and
no statute, rule, regulation or other requirement shall have been promulgated or
enacted and be in effect, that restrains, enjoins or invalidates the
transactions contemplated hereby.

 

(ix) No suit or other proceeding shall be pending or threatened by any third
party not affiliated with or acting at the request of Highwoods before any

 

23



--------------------------------------------------------------------------------

court or authority seeking to restrain or prohibit or declare illegal, or
seeking substantial damages against Highwoods in connection with the
transactions contemplated by this Agreement.

 

(x) Highwoods shall make all reasonable efforts to obtain and provide to the
Distributees five (5) days prior to Closing a tenant estoppel certificate in the
form attached hereto as Exhibit E (the “Tenant Estoppel Certificate”) from the
tenant of the Building. To the extent Highwoods has not delivered the Tenant
Estoppel Certificate at Closing, and if General Electric Capital Assurance
Company (G E Capital) (a lender making a loan to G-T Gateway, LLC an affiliate
of the Distributees [G-T Gateway] and taking a mortgage loan against the
Property) will accept an estoppel certificate from Highwoods, Highwoods may (but
is not obligated to) execute an estoppel certificate (certifying the same
matters set forth in the Tenant Estoppel Certificate submitted to the tenant of
the Building). Highwoods may agree to indemnify the Distributees (and G E
Capital) from loss or damage incurred by the Distributees and/or G E Capital
resulting from the inaccuracy of any matter contained in the estoppel
certificate executed by Highwoods. In the event Highwoods provides an estoppel
certificate pursuant to the terms of this Section, Highwoods may, after Closing,
substitute a Tenant Estoppel Certificate therefor, and thereafter, Highwoods
shall be relieved from any liability to the Distributees (and G E Capital) with
respect to any Highwoods’ estoppel certificate substituted by the Tenant
Estoppel Certificate. Provided Highwoods makes a reasonable effort to obtain the
Estoppel Certificate, and if the G E Capital will not accept a Highwoods’
estoppel certificate, Highwoods’ failure to so provide the Estoppel Certificate
to the Distributees and G E Capital shall not be deemed a default by Highwoods
under this Agreement and the Distributees may (a) elect to delay Closing for a
reasonable period of time to enable Highwoods to obtain and deliver the Estoppel
Certificate or (b) terminate this Agreement and receive a refund of the Binder
Deposit, or (c) close this transaction without the Estoppel Certificate.

 

(xi) On or before the date of Closing, Highwoods shall have provided to the
Distributees and G E Capital a subordination, non-disturbance and attornment
agreement (“SNDA”) in a form acceptable to G E Capital executed by the tenant of
the Building. Provided Highwoods makes a reasonable effort to obtain the
Estoppel Certificate, and if G E Capital will not accept the SNDA provided by
the tenant of the building, Highwoods’ failure to so provide an SNDA acceptable
to G E Capital shall not be deemed a default by Highwoods under this Agreement.
In the event Highwoods fails to deliver the SNDA to the Distributees and/or its
lender as required above, the Distributees may (a) elect to delay Closing for a
reasonable period of time to enable Highwoods to obtain and deliver the SNDA or
(b) terminate this Agreement and receive a refund of the Binder Deposit, or (c)
close this transaction without the SNDA.

 

(xii) General Electric Capital Assurance Company must have closed the Loan with
G-T Gateway, LLC pursuant to the Loan Application with G E Asset Management
Incorporated dated December 22, 2004, providing G-T Gateway with loan proceeds
of not less than $18,750,000.

 

 

24



--------------------------------------------------------------------------------

(xiii) On the date of Closing, the tenant of the Building shall not be a party
to any voluntary or involuntary bankruptcy proceeding filed pursuant to the
United States Bankruptcy Code, or any state receivership or state insolvency
proceeding.

 

(xiv) The Lease shall not have been modified or terminated without the written
consent of the Distributees.

 

If any of the foregoing conditions in this Section 6 for the benefit of the
Distributees shall fail to be satisfied within the time period set forth for
each condition, the Distributees may, at their election: (i) terminate their
obligations to accept a distribution of the Property; (ii) waive such condition
and complete the transaction contemplated hereby without any reduction in the
value of the Distributees’ capital interest in Highwoods to be reduced pursuant
to this transaction except as provided in Section 6(a)(ii); or (iii) require
Highwoods to perform its obligations hereunder, if any, with regard to the
Property or the Building and Highwoods’ failure to perform such obligations, if
any, shall be a default hereunder.

 

(b) Highwoods’ Conditions. The obligations of Highwoods under this Agreement are
subject to the satisfaction of each of the following conditions on or before the
Closing Date, any of which may be waived by Highwoods, and the Distributees
agree to cause the conditions described in clauses (ii) and (iii) below to be so
satisfied:

 

(i) This transaction must have been approved by Highwoods’ general partner’s
board of directors at its January meeting (anticipated to be January 25, 2005).
Highwoods shall submit this Agreement to its general partner’s board of
directors at its January meeting.

 

(ii) All the terms, covenants, and conditions of this Agreement to be complied
with and performed by the Distributees on or before the Closing Date shall have
been duly complied with and performed in all respects; and

 

(iii) The representations and warranties of the Distributees contained in this
Agreement shall be true and correct in all respects at and as of the Closing
Date with the same force and effect as though such representations and
warranties had been made as of the Closing Date, except for any changes which
have been disclosed to Highwoods in writing and expressly approved or waived by
Highwoods in writing.

 

(iv) Simultaneously with the closing of the transaction contemplated by this
Agreement, G-T Gateway, LLC must have purchased all of the membership interest
in Winston-Salem Industrial, II, LLC pursuant to an agreement between Highwoods
and G-T Gateway, LLC of even date herewith.

 

25



--------------------------------------------------------------------------------

7. CLOSING.

 

(a) Date. The Closing of the transaction contemplated hereby shall occur on or
before January 31, 2005, at the offices of the Distributees’ attorney in
Winston-Salem, North Carolina, or such other place as may be mutually agreed
upon by Highwoods and the Distributees, or, at the Distributees’ option, closed
in escrow at the office of the Title Company, provided, the Distributees shall
give Highwoods at least five (5) business days notice of the date of any Closing
to take place under this Agreement. Notwithstanding the above, the Distributees
may delay closing until February 28, 2005 in the sole discretion of the
Distributees by paying to the Escrow Agent an additional binder deposit the sum
of Thirty Thousand and No/100 Dollars ($30,000.00) (which shall be considered
and treated as the Binder Deposit pursuant to Section 3(a) hereof) in which
event this transaction will close on such date pursuant to the provisions of
this paragraph.

 

(b) Highwoods’ Closing Documents. At the Closing, Highwoods shall deliver to the
Distributees or its designated agent the following, each of which shall be
properly executed and acknowledged, if applicable:

 

(i) A limited warranty deed in a form reasonably acceptable to the Distributees
conveying to each Distributee good and marketable fee simple title to a fifty
percent (50%) undivided interest in the Property as a tenant-in-common with the
other Distributee, free and clear of all liens, encumbrances, easements and
restrictions, except the Permitted Exceptions, which may encumber the Property
at the time of the conveyance thereof;

 

(ii) A bill of sale transferring to each Distributee a fifty percent (50%)
interest in all the Personal Property subject to this Agreement which bill of
sale will be in a form reasonably acceptable to the Distributees;

 

(iii) An assignment of the Lease in the form set forth on Exhibit F;

 

(iv) An assignment of all tenant security deposits held by Highwoods under the
terms of the Lease;

 

(v) A standard owner’s affidavit and lien waiver form used by the Title Company
to cause an extended coverage ALTA owner’s title insurance policy to be issued
to the Distributees without standard exceptions to mechanics and/or materialman
liens;

 

(vi) A certificate of Highwoods as to the warranties and representations
referred to in Section 5(c) hereof being true and correct as of the Closing
Date;

 

26



--------------------------------------------------------------------------------

(vii) An affidavit as to “foreign persons” referred to in Section 5(c)(xxiii)
hereof;

 

(viii) A blanket assignment and transfer of any and all miscellaneous interests
and to the extent assignable all warranties and guarantees from contractors,
subcontractors, suppliers, manufacturers or distributors relating to the
Property, if any, (excluding Service Contracts) and all of Highwoods’ right,
title, interest and benefits in, to and under all contracts, licenses, permits
and similar documents or authorizations pertaining to the ownership and
operation of the Property, if any, including the trade name of the Property;

 

(ix) A letter, approved by the Distributees and Highwoods, from Highwoods to the
tenant of the Building advising the tenant of the transfer of the Property to
the Distributees and that all future payments under the Lease are to be paid to
the Distributees;

 

(x) An assignment of any Service Contracts to be assumed by the Distributees at
Closing, if any;

 

(xi) The Tenant Estoppel Certificate (or Highwoods’ Estoppel Certificate if
applicable) and the SNDA;

 

(xii) All permits, warranties, plans and specifications, and documents,
instruments, files and records related to the Property and in the possession and
control of Highwoods;

 

(xiii) The original executed Lease;

 

(xiv) The keys to any door or lock on the Building and the original tenant files
in possession of Highwoods; and

 

(xv) Such other matters as either the Distributees or Highwoods shall reasonably
require or shall be anticipated by the terms hereof.

 

(c) The Distributees’ Closing Documents. At Closing, the Distributees shall
execute and deliver to Highwoods an assignment of their interest in the
Partnership Units, and will execute such other documents and papers which may be
necessary to the consummation of the transaction described in this Agreement, as
may be reasonably requested by Highwoods or Highwoods’ counsel, including the
execution of an assignment of leases in the form set forth on Exhibit F, an
assignment of any Service Contracts to be assumed by the Distributees at
Closing, if any, and any document reasonably requested by Highwoods to
effectuate the assignment of the Distributees’ Partnership Units as contemplated
in Section 3 hereof.

 

Simultaneously with, or promptly following, the Closing hereunder the parties
hereto shall execute such other and additional documents and assurances and
perform such other acts as shall be reasonably required in order to carry out
the intent and purposes of this Agreement.

 

27



--------------------------------------------------------------------------------

(d) Closing Costs. Highwoods shall furnish the deed to the Property in
accordance with the terms hereof and shall pay any documentary stamps, excise or
transfer tax, if any, with respect thereto and its attorneys’ fees and shall pay
all costs required to clear title to the Property, provided Highwoods shall not
be required to expend more than Twenty-Five Thousand and No/100 Dollars
($25,000) in connection with such efforts. The Distributees shall be responsible
for paying the cost of the title insurance premium charged by the Title Company
in connection with the issuance of the Title Policy, recording the deed, its
attorneys’ fees, all engineering reports procured by the Distributees in
connection with its due diligence and any cost associated with the Distributees’
financing of the Property, if any, and Survey costs.

 

(e) Closing Adjustments. Unless otherwise specified in this Agreement, all
income, expenses and costs related to the Property shall be prorated as of 11:59
p.m. Eastern Standard Time on the date immediately preceding the Closing Date as
follows, with any credits or debits to Highwoods as the result of such
adjustments being added to or subtracted from (equally between the Distributees)
the value of the Distributees’ capital interest in Highwoods which shall be
reduced at Closing as contemplated by Section 3 hereof.

 

(i) Taxes. To the extent not paid by Tenant under the Lease, ad valorem property
taxes, personal property taxes and special assessments, if any, due or to be
levied against the Property (the “Taxes”) for the year of Closing shall be
prorated with Highwoods being responsible for all such Taxes from January 1st of
the year of Closing through the last day prior to the day of Closing. The
Distributees shall be responsible for paying the balance of the remaining Taxes
due or to be levied against the Property for the year of Closing. Highwoods
shall be responsible for paying any unpaid Taxes for any year prior to Closing.
In the event the Taxes are not determinable at the time of Closing, the Taxes
shall be prorated on the basis of the best available information (the “Estimated
Taxes”). If the Taxes are not paid at Closing, Highwoods shall deliver to the
Distributees the bills for the Taxes promptly upon receipt thereof and the
Distributees shall thereupon be responsible for the payment in full of the Taxes
within the time fixed for payment thereof and before the same shall become
delinquent. Notwithstanding the foregoing, in the event actual Taxes for the
year of Closing exceed the Estimated Taxes for the year of Closing (the “Tax
Excess”) or Estimated Taxes for the year of Closing exceed the actual Taxes for
year of Closing (the “Tax Refund”), Highwoods and the Distributees shall prorate
and pay such Tax Excess or such Tax Refund as follows:

 

(A) Highwoods shall be responsible for a portion of the Tax Excess or shall
receive credit for the Tax Refund prorated from January 1st of the year of
Closing through the last day before the Closing Date based upon a 365-day
calendar year. The amount of the Tax Excess or the Tax Refund shall be
determined when the property tax bills are received by the Distributees, and the
Distributees shall notify Highwoods within thirty (30) days thereof of the
calculation of the amount due to the Distributees from Highwoods in the case of
a Tax Excess or the amount

 

28



--------------------------------------------------------------------------------

due to Highwoods from the Distributees in the case of a Tax Refund. Highwoods
shall have thirty (30) days from Highwoods’ receipt of such notification to pay
its portion of the Tax Excess to the Distributees and the Distributees shall
have thirty (30) days from the Distributees’ receipt of the property tax bills
to pay Highwoods its portion of the Tax Refund.

 

(ii) Utilities. To the extent not paid by Tenant under the Lease, all utility
charges and reimbursement for utility charges for the Property (including,
without limitation, telephone, water, storm and sanitary sewer, electricity,
gas, garbage and waste removal), to the extent not payable by the tenant under
the Lease, shall be prorated. Transfer fees required with respect to any such
utility shall be paid by the Distributees prior to Closing.

 

(iii) Rents. All paid rents, including revenues and charges of any kind,
together with any other sums paid by the tenant (other than security deposit),
under the Lease, shall be prorated as of the Closing Date. In the event that, at
the time of Closing, there are any past due or delinquent rents owing by the
tenant of the Property, the Distributees shall have the exclusive right to
collect such past due or delinquent rents and shall remit to Highwoods in cash
to the extent, and only to the extent, that the rents received by the
Distributees from the tenant owing past due or delinquent rents exceed the sum
of the aggregate rents and other sums payable by such tenant for periods from
and after the Closing Date to the date of receipt, and then only if Highwoods
has notified the Distributees at Closing that the tenant under the Lease is
delinquent in its rent as of the Closing Date. The Distributees will make a
commercially reasonable good faith effort to collect after Closing any rents
which are delinquent and owing to Highwoods at Closing, but the Distributees
shall have no obligation to file suit to collect such amounts, provided if the
Distributees fail to file suit to collect such amounts after being requested to
do so by Highwoods, Highwoods shall have the right to collect all rents owed to
Highwoods at the time of Closing, which shall include Highwoods’ filing of suit,
if necessary, to collect such amounts. In the event that, after Closing,
Highwoods receives any payments of rent or other sums due from the tenant under
the Lease that relate to periods from and after Closing, Highwoods shall
promptly forward to the Distributees such payments. It is agreed by the
Distributees that the sums to be paid by the tenant referred to in this Section
7(e)(iii) shall include all property operation costs “pass throughs” for the
year 2004 not paid on a monthly basis, but rather at the end of a calendar year
after being invoiced therefor. These sums shall be provided and paid to
Highwoods and the Distributees when paid by the tenant under the Lease. The
Distributees shall use reasonable efforts to invoice the tenant for “pass
throughs” as promptly as is practicable after Closing (but in no event shall the
Distributees be required to do so until allowed under the Lease), provided
Highwoods must furnish to the Distributees all applicable information regarding
the amount of “pass through” operating expenses to be paid by the tenant under
the Lease for the calendar year 2004.

 

29



--------------------------------------------------------------------------------

During the period after Closing, the Distributees shall deliver to Highwoods any
and all rents accrued but uncollected as of the Closing Date to the extent
subsequently collected by the Distributees, and to the extent the Distributees
receive such rents, shall apply rents received after Closing to the extent the
same are delinquent first to payment of current Rent then due, and thereafter to
delinquent rents (other than “true up” payments received from the tenant
attributable to a year-end reconciliation of actual and budgeted pass-through
payments which shall be allocated between Highwoods and the Distributees pro
rata in accordance with their respective period of ownership as set forth in
this Section 7(e)(iv) below) but only after rent due and owing to the
Distributees have been paid in full, including any delinquent rent. If any
security deposits are in the form of a letter of credit, Highwoods shall assign
its interest in the letter of credit to the Distributees (to the extent
assignable) and deliver the original letter of credit to the Distributees at
Closing.

 

(iv) Calculations. For purposes of calculating prorations, the Distributees
shall be deemed to be the owner of the Property, and, therefore, entitled to the
income therefrom and responsible for the expenses thereof for the entire day
upon which the Closing occurs. All such prorations shall be made on the basis of
the actual number of days of the month which shall have elapsed as of the day of
the Closing and based upon the actual number of days in the month and a three
hundred sixty-five (365) day year. The amount of such prorations shall be
initially performed at Closing but shall be subject to adjustment in cash after
the Closing as and when complete and accurate information becomes available, if
such information is not available at the Closing. Highwoods and the Distributees
agree to cooperate and use their best efforts to make such adjustments no later
than sixty (60) days after the Closing. Except as set forth in this Section
7(e)(iii) and (iv) all items of income and expense which accrue for the period
prior to the Closing will be for the account of Highwoods and all items of
income and expense which accrue for the period on and after the Closing will be
for the account of the Distributees. The provisions of Section 7(e)(iii) and
(iv) shall survive the Closing.

 

(v) Prepaids. Any expense or cost of prepaid items, including, without
limitation, fees for licenses which are transferred to the Distributees at the
Closing and annual permit and inspection fees shall be apportioned between
Highwoods and the Distributees at the Closing.

 

(vi) Service Agreement Payments. All amounts payable under any of the Service
Contracts assumed by the Distributees shall be prorated. The Distributees does
not assume any obligation under any Service Contracts for acts or omissions that
occur prior to Closing. The Distributees do not assume any obligation under any
Service Contracts not expressly assumed by the Distributees.

 

(vii) Settlement After Closing. The parties acknowledge that not all invoices
for expenses incurred with respect to the Property prior to the Closing

 

30



--------------------------------------------------------------------------------

will be received by the Closing and that a mechanism needs to be in place so
that such invoices can be paid as received. All of the Closing adjustments will
be done on an interim basis at the Closing and will be subject to final
adjustment in accordance with this Section 7(e). After Closing, upon receipt by
the Distributees of an invoice for the Property’s operating expenses that are
attributable in whole or in part to a period prior to the Closing and that were
not apportioned at Closing, the Distributees shall submit to Highwoods a copy of
such invoice with such additional supporting information as Highwoods shall
reasonably request. Within ten (10) days of receipt of such copy, Highwoods
shall pay to the Distributees an amount equal to the portion of such invoice
attributable to the period ending on the date immediately preceding the Closing.
Likewise, upon receipt by the Distributees of such an invoice after Closing for
the Property’s operating expenses which were paid in advance by Highwoods and
are attributable in whole or in part to a period on or after Closing that were
not apportioned at Closing, the Distributees shall submit to Highwoods a copy of
such invoice together with an amount equal to the portion of such invoice
attributable to the period on or after Closing, within ten (10) days after
receipt of such invoice.

 

(viii) Leasing Commissions. All obligations to pay leasing commissions due from
and after the Closing Date of this Agreement as the result of the execution of a
new lease of the Building after the date hereof, the result of the renewal of
the Lease, the extension of the term of the Lease, the expansion of the premises
demised by the Lease for space within the Building, or the exercise of an option
to lease additional space in the Building set forth in the Lease (collectively
“Future Commissions”) which obligations are incurred pursuant to the brokerage
agreements set forth on Exhibit C-1 shall be assumed and paid by the
Distributees. Highwoods shall be responsible for all leasing commissions due
prior to the Closing Date. In addition Highwoods shall indemnify, defend and
hold the Distributees harmless from and against any liability for commissions
due pursuant to any agreement not set forth on Exhibit C-1.

 

(ix) Tenant Improvements. All obligations to pay the cost of any tenant
improvement work owed or to be owed in connection with new leases of the
Building executed after the date hereof or the result of the renewal of the
Lease, the extension of the term of the Lease, the expansion of the premises
demised by the Lease to space within the Building or the exercise of an option
to lease additional space in the Building set forth in the Lease occurring after
the date hereof, which costs shall include, but not be limited to, all sums
expended by Highwoods for such tenant improvement work (including all overhead
costs incurred by Highwoods or its affiliates in connection with the performance
of the work related to such tenant improvements not to exceed five percent (5%)
of the cost of such tenant improvements) and a profit not to exceed ten percent
(10%) of the cost of such tenant improvements shall be assumed and paid by the
Distributees on the Closing Date by reimbursing Highwoods for the costs of such
tenant improvements previously paid by Highwoods in connection with new

 

31



--------------------------------------------------------------------------------

leases, renewals, extensions, relocations, expansions, or the exercise of an
option to lease additional space in the Building occurring after the date hereof
or if the cost of such tenant improvements are not yet due and payable by paying
the same when they otherwise become due without an adjustment to the value of
the capital interest of the Distributees in Highwoods to be reduced as a result
of this transaction. Notwithstanding the foregoing, to the extent any portion of
the term of a Lease, and renewals, extensions, expansions and relocations for
which any tenant improvement work occurs prior to the Closing Date, the amount
of the value of the capital interest of the Distributees in Highwoods to be
reduced as a result of this transaction will be reduced by a pro rata share of
such tenant improvement work based upon the percentage of such term (exclusive
of any renewal options) which occurs prior the Closing Date. If any tenant
improvement work is in process on the Closing Date, Highwoods shall be
responsible for completing the construction thereof, provided, the Distributees
shall be responsible for the costs thereof as set forth above.

 

(x) Equitable Adjustments. In the event that any of the prorations or
adjustments described in this Section 7(e) are based upon estimated or erroneous
information, then the parties shall make between themselves any equitable
adjustment required by reason of any difference between such estimated or
erroneous amounts and the actual amounts of such sums.

 

8. DEFAULT AND REMEDIES.

 

(a) In the event Highwoods defaults or fails to perform any of the conditions or
obligations of Highwoods under this Agreement, then the Distributees shall have
a right to terminate this Agreement and receive a refund of the Binder Deposit
and pursue an action for reimbursement of expenses, fees and costs incurred by
the Distributees and G-T Gateway relating to this Agreement or their due
diligence on the Property, provided such fees and costs shall not exceed Fifty
Thousand and No/100 Dollars ($50,000), plus the amount of any fees forfeited by
G-T Gateway to its lender as the result of the failure of such Closing because
of Highwoods default, and will be substantiated by legitimate invoices therefor,
or, in the alternative, compel Highwoods’ performance of its obligations
hereunder by bringing an action for specific performance or, if specific
performance is not available to the Distributees, as a result of the acts or
omissions of Highwoods, the Distributees may pursue any other legal remedy
available to the Distributees under the laws of the State of North Carolina,
including an action for reimbursement of expenses, fees and costs incurred by
the Distributees relating to this Agreement or the Property.

 

(b) In the event the Distributees default or fail to perform any of the
covenants or conditions of the Distributees under this Agreement, Highwoods may
terminate this agreement and the Escrow Agent shall pay the Binder Deposit to
Highwoods, and such payment shall constitute Highwoods’ liquidated damages as a
result of the Distributees’ default or failure to perform, as Highwoods’ actual
damages shall be difficult, if not impossible, to ascertain, and after such
payment the Distributees shall have no further obligations hereunder, except for
the Distributees’ Continuing Indemnification Obligations.

 

32



--------------------------------------------------------------------------------

9. OTHER PROVISIONS.

 

(a) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which, taken together, shall constitute
one and the same instrument.

 

(b) Entire Agreement. This Agreement and the Exhibits attached hereto constitute
and contain the entire agreement between the parties, and supersede all prior
and contemporaneous understandings and agreements, whether oral or in writing,
between the parties respecting the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or in writing,
between or among the parties to this Agreement relating to the subject matter of
this Agreement which are not fully expressed in this Agreement.

 

(c) Construction. The provisions of this Agreement shall be construed as to
their fair meaning, and not for or against any party based upon any attribution
to such party as the source of the language in question. Headings used in this
Agreement are for convenience of reference only and shall not be used in
construing this Agreement.

 

(d) Applicable Law. This Agreement shall be governed by the laws of the State of
North Carolina.

 

(e) Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any person or circumstance, shall to
any extent be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Agreement, or the application thereof to any person or circumstance,
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby.

 

(f) Waiver of Covenants, Conditions and Remedies. The waiver by one party of the
performance of any covenant, condition or promise under this Agreement shall not
invalidate this Agreement nor shall it be considered a waiver by it of any other
covenant, condition or promise under this Agreement. The waiver by either or
both parties of the time for performing any act under this Agreement shall not
constitute a waiver of the time for performing any other act or an identical act
required to be performed at a later time.

 

(g) Exhibits. All exhibits to which reference is made in this Agreement are
deemed incorporated into this Agreement and made a part hereof, whether or not
actually attached.

 

(h) Amendment. This Agreement may be amended at any time by the written
agreement of the Distributees and Highwoods. All amendments, changes, revisions
and discharges of this Agreement, in whole or in part, and from time to time,
shall be binding upon the parties despite any lack of legal consideration, so
long as the same shall be in writing and executed by the parties hereto.

 

33



--------------------------------------------------------------------------------

(i) Relationship of Parties. The parties agree that their relationship is that
of buyer and seller, and that nothing contained herein shall constitute either
party the agent or legal representative of the other for any purpose whatsoever,
nor shall this Agreement be deemed to create any form of business organization
between the parties hereto, nor is either party granted any right or authority
to assume or create any obligation or responsibility on behalf of the other
party, nor shall either party be in any way liable for any debt of the other.

 

(j) Assignment. Except as set forth below, the Distributees may not assign their
rights, obligations and liabilities hereunder to a third party without
Highwoods’ prior written consent, which shall not be unreasonably withheld.
Notwithstanding the above, the Distributees may assign this Agreement at Closing
(but only if the transaction contemplated hereby closes) without the requirement
of Highwoods’ consent to a corporation, limited liability company, or
partnership in which the Distributees own more than 50% of the equity interest
thereof. This Agreement shall be binding upon and shall inure to the benefit of
the successors and assigns of the parties to this Agreement.

 

(k) Further Acts. Each party agrees to perform any further acts and to execute,
acknowledge and deliver any documents which may be reasonable necessary to carry
out the provisions of this Agreement. The provisions of this Section 9(k) of
this Agreement shall survive Closing and shall not be merged upon the delivery
and acceptance of the Deed for the Land.

 

(l) No Recording; Actions to Clear Title. Neither Highwoods nor the Distributees
may record this Agreement or a memorandum of this Agreement without the consent
of the other party which shall not be unreasonably withheld or delayed. If the
Distributees fail to complete this transaction, or otherwise terminates or
permits this Agreement to expire for any reason, then the Distributees shall, at
no cost to Highwoods, promptly execute, acknowledge and deliver to Highwoods,
all within three (3) days after written request from Highwoods, a quitclaim
deed, in recordable form, in favor of Highwoods and any other documents
requested by Highwoods to remove the cloud on title to the Property that may
exist as the result of the existence of this Agreement.

 

(m) Broker Commissions. Each party warrants to the other that no person, firm or
individual is entitled to or has a claim for a commission or fee arising out of
this transaction except that Highwoods is obligated to pay a commission to Triad
Commercial Properties, and CB Richard Ellis, both of which represent Highwoods
in this transaction. The Distributees have no responsibility for the payment of
this real estate commission to Triad Commercial Properties and CB Richard Ellis.
Highwoods shall and does hereby indemnify and hold harmless the Distributees
from and against any claim for any consulting fee, finder’s fee, commission, or
like compensation, including reasonable attorney’s fees in defense thereof,
payable in connection with any transaction contemplated hereby and asserted by
any party arising out of any act or agreement by Highwoods. The Distributees do
hereby indemnify and hold harmless Highwoods from and against any claim for any
consulting fee, finder’s fee, commission or the like, including reasonable
attorneys’ fees in the defense thereof, payable in connection with any claim by
any person or firm asserted by any party arising out of any act or agreement by
the Distributees.

 

34



--------------------------------------------------------------------------------

(n) Notices. All notices and demands which either party is required or desires
to give to the other shall be given in writing by personal delivery, overnight
courier service, certified mail, return receipt requested, or by telecopy
followed by next day delivery of a hard copy to the address set forth below for
the respective parties. All notices and demands so given shall be effective upon
the delivery or sending of the same to the party to whom notice or a demand is
given, if personally delivered or sent by telecopy, on the next business day if
sent by overnight courier and within three (3) business days or upon receipt,
whichever is earlier, if sent by certified mail, return receipt requested.

 

DISTRIBUTEES:      Mr. John L. Turner, Sr., President        G-T Gateway, LLC  
     1325 Ivy Avenue        Winston-Salem, NC 27105        Telephone:
    336-725-9970        Facsimile:        336-777-8904 And               Mr.
Robert Goldman        1801 Century Park West, 6th Floor        Los Angeles, CA
90067        Telephone:     310-777-0334        Facsimile:        310-777-8799
With copy to:      Thomas T. Crumpler, Esquire        Allman Spry Leggett &
Crumpler, P.A.        380 Knollwood Street, Suite 700        Winston-Salem, NC
27103-4152        Telephone:     336-722-2300        Facsimile:
       336-721-0414 HIGHWOODS:      Highwoods Realty Limited Partnership.       
Attn: Mack D. Pridgen, III, Esquire        3100 Smoketree Court, Suite 600  
     Raleigh, NC 27604-4924        Telephone:     919-875-6694        Facsimile:
       919-876-6929 With copy to:      Samuel T. Oliver, Esquire        Manning
Fulton & Skinner        BB&T Plaza        3605 Glenwood Avenue        Raleigh,
NC 27612        Telephone:     919/787-8880        Facsimile:
       919/781-0811

 

35



--------------------------------------------------------------------------------

(o) Press Releases. Highwoods and the Distributees agree that they will not make
any public statement, including without limitation, any press release, with
respect to this Agreement and the transactions contemplated hereby without first
allowing the other party an opportunity to review such statement and render an
approval thereof, which approval shall not be unreasonably withheld or delayed
by either party. It is the intention of this subparagraph that Highwoods and the
Distributees must agree as to the timing and content of any information
contained in any public statement or press release regarding the transaction
contemplated hereby. The parties agree to exercise reasonableness when asked to
consent to the content of any such press release or other public statement
regarding this transaction.

 

(p) Definition of Agreement Date. As used in this Agreement, Agreement Date
shall be deemed to refer to the date a fully executed original of this Agreement
is delivered to each party hereto, and the Agreement Date shall be inserted as
the date of this Agreement in the introductory paragraph of this Agreement.

 

(q) Survival of the Agreement. The promises, terms, conditions, representations,
warranties and provisions set forth in this Agreement shall survive the Closing
of the transaction and the delivery and recording of the deed and any other
instruments for the conveyance of the Property for a period of one (1) year
following the Closing, except as otherwise provided in this Agreement and if the
deed or any other recorded instruments are or may be construed to be
inconsistent with any such provision of this Agreement, then the applicable
provision of this Agreement shall control and shall not be deemed to have been
merged into such deed or other recorded instruments, unless otherwise expressly
provided in any such instruments.

 

IN WITNESS WHEREOF, the parties hereto have caused the signature pages to this
Agreement to be duly executed by their hands and under seal affixed hereto as of
the day and year first above written.

 

[SIGNATURE PAGES ATTACHED]

 

36



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT

BY AND BETWEEN

HIGHWOODS REALTY LIMITED PARTNERSHIP,

JOHN L. TURNER, SR. and ROBERT GOLDMAN,

AND

ALLMAN SPRY LEGGETT & CRUMPLER, P.A.,

as Escrow Agent

 

Dated as of January 28, 2005

 

/s/ John L. Turner, Sr.

--------------------------------------------------------------------------------

John L. Turner, Sr.

 

37



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT

BY AND BETWEEN

HIGHWOODS REALTY LIMITED PARTNERSHIP,

JOHN L. TURNER, SR. and ROBERT GOLDMAN,

AND

ALLMAN SPRY LEGGETT & CRUMPLER, P.A.,

as Escrow Agent

 

Dated as of January 28, 2005

 

/s/ Robert Goldman

--------------------------------------------------------------------------------

Robert Goldman.

 

38



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT

BY AND BETWEEN

HIGHWOODS REALTY LIMITED PARTNERSHIP,

JOHN L. TURNER, SR. and ROBERT GOLDMAN,

AND

ALLMAN SPRY LEGGETT & CRUMPLER, P.A.,

as Escrow Agent

 

Dated as of January 28, 2005

 

HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited partnership By:  
Highwoods Properties, Inc., a Maryland     corporation, its Sole General Partner
By:  

/s/ Mack D. Pridgen III

--------------------------------------------------------------------------------

Name:   Mack D. Pridgen, III Title:   Vice President

 

39



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT

BY AND BETWEEN

HIGHWOODS REALTY LIMITED PARTNERSHIP,

JOHN L. TURNER, SR. and ROBERT GOLDMAN,

AND

ALLMAN SPRY LEGGETT & CRUMPLER, P.A.,

as Escrow Agent

 

Dated as of January 28, 2005

 

The undersigned, Escrow Agent herein, executes this Agreement for the purpose of
agreeing to the provisions set forth in this Agreement relating to Escrow Agent
and the Binder Deposit.

 

“ESCROW AGENT”   Allman Spry Leggett & Crumpler, P.A.     By:  

/s/ Thomas T. Crumpler

--------------------------------------------------------------------------------

    Name:   Thomas T. Crumpler

 

40